Title: 30th.
From: Adams, John Quincy
To: 


       Mr. Shaw preach’d in the forenoon from Proverbs I. 5. A wise man will hear, and will increase learning, and a man of understanding shall attain unto wise counsels. A great deal was said about neglect in attending public worship on the Sunday. I rather doubt whether it be a matter of so much consequence as was supposed. It is however very proper for a minister to remind his People of their Duties from time to Time. The Sermon in the afternoon, was from Job I. 1. There was a man in the land of Uz, whose name was Job; and that man was perfect and upright, and one that feared God, and eschewed evil. As Job is here said to be perfect, Mr. Shaw proved, that no man ever was perfect, and shew that Job, himself, had grossly failed. He explained what was to be understood by the word perfection here; and that it was the Duty of every one to endeavour at attaining it.
      